101 Wis.2d 170 (1981)
303 N.W.2d 669
Gary W. HERWIG, Plaintiff-Appellant,
v.
ENERSON & EGGEN, a partnership, Defendant and Third-Party Plaintiff-Appellant,
GEHL COMPANY, a corporation, Defendant,
Robert HERWIG, Sr., Third-Party Defendant,
IOWA NATIONAL MUTUAL INSURANCE COMPANY, Third-Party Defendant-Respondent-Petitioner.[]
No. 79-1474.
Supreme Court of Wisconsin.
Argued February 9, 1981.
Decided March 31, 1981.
For the petitioner there were briefs by Ward I. Richter and Bell, Metzner & Gierhart, S.C., of Madison and oral argument by Mr. Richter.
For plaintiff-appellant there was a brief by James C. Bohl and Quale, Hartmann, Bohl & Evenson of Baraboo and oral argument by James C. Bohl.
*171 For defendant and third-party plaintiff-appellant there was a brief by Bruce R. Rasmussen and Rasmussen Law Offices of Beaver Dam, and oral argument by Mr. Rasmussen.
Affirming 98 Wis.2d 38, 295 N.W.2d 201.
PER CURIAM.
The court is equally divided on the question of whether the decision of the court of appeals should be affirmed or reversed, Justice Callow, Justice Coffey and Justice Steinmetz being of the opinion that the decision should be reversed; Justice Heffernan, Justice Abrahamson and Justice Day being of the opinion that the decision should be affirmed; and Chief Justice Beilfuss not having participated in this appeal. The decision is therefore affirmed.
Decision affirmed.
NOTES
[]  Motion for reconsideration denied, without costs, on April 29, 1981.